UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

sone -- x
UNIFED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
21 -CR-3827 ){ )
Raymond Diaz
Defendant(s).
x
Defendant Raymond Diaz hereby voluntarily consents to

 

participate in the following proceeding via X videoconferencing or X__ teleconferencing:
x initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Ferm)

x

Bail/Detention Hearing

Conference Before a Judicial Officer

is / wl Livebo’

Défeddant’s Signature Defendant’s Counsel’s Signature

(fudge may obtain verbal consent on
Record and Sign for Defendant}

Raymond Diaz Calvin H. Scholar

Print Defendant’s Name Print Counsel’s Name

 

 

 

This proceeding was conducted by reliable video or telephone conferencing technology.

S73 DOH Lott aunt Qe.

Date U.S, District Judge/u.s, Magistrate Judge

 

 
